DIGITAL CINEMA DESTINATIONS CORP.


1,141,000 shares of Class A Common Stock




 
PLACEMENT AGENT AGREEMENT
 
October 4, 2013
 


Barrington Research Associates, Inc.
161 North Clark St.
Suite 2950
Chicago, Illinois 60601


Ladies and Gentlemen:
 
Digital Cinema Destinations Corp., a Delaware corporation (the “Company”),
proposes to issue and sell to the purchasers, pursuant to the terms and
conditions of this Placement Agent Agreement (this “Agreement”) and the
Subscription Agreements in the form of Exhibit A attached hereto (the
“Subscription Agreements”) entered into with the purchasers identified therein
(each a “Purchaser” and, collectively, the “Purchasers”), up to an aggregate
of 1,141,000 authorized but unissued shares (the “Shares”) of Class A common
stock, par value $0.01 per share (the “Common Stock”), of the Company.  The
Company hereby confirms its agreement with Barrington Research Associates, Inc.
(the “Placement Agent”) to act as Placement Agent in accordance with the terms
and conditions hereof.


The Company and the Placement Agent hereby confirm their agreement as follows:
 
1.           Registration Statement and Prospectus.  The Company has prepared
and filed with the Securities and Exchange Commission (the “Commission”) a
registration statement on Form S-3 (File No. 333-188275) under the Securities
Act of 1933, as amended (the “Securities Act”), and the rules and regulations
(the “Rules and Regulations”) of the Commission thereunder, and such amendments
to such registration statement (including post effective amendments) as may have
been required to the date of this Agreement and a preliminary prospectus
supplement or “red herring” pursuant to Rule 424(b) under the Securities
Act.  Such registration statement, as amended (including any post effective
amendments) has been declared effective by the Commission.  Such registration
statement, including amendments thereto (including post effective amendments
thereto) at such time, the exhibits and any schedules thereto at such time and
the documents and information otherwise deemed to be a part thereof or included
therein by the Securities Act or otherwise pursuant to the Rules and Regulations
at such time, is herein called the “Registration Statement.”  If the Company has
filed or files an abbreviated registration statement pursuant to Rule 462(b)
under the Securities Act (the “Rule 462 Registration Statement”), then any
reference herein to the term Registration Statement shall include such Rule 462
Registration Statement.
 
 
1

--------------------------------------------------------------------------------

 
 
The Company is filing with the Commission pursuant to Rule 424 under the
Securities Act a final prospectus supplement relating to the Shares to a form of
prospectus included in the Registration Statement.  The form of prospectus
included in the Registration Statement at the time it was declared effective is
hereinafter called the “Base Prospectus,” and such final prospectus supplement
as filed, along with the Base Prospectus, is hereinafter called the “Final
Prospectus.”  Such Final Prospectus and any preliminary prospectus supplement or
“red herring,” in the form in which they shall be filed with the Commission
pursuant to Rule 424(b) under the Securities Act (including the Base Prospectus
as so supplemented) is hereinafter called a “Prospectus.”
 
For purposes of this Agreement, all references to the Registration Statement,
the Rule 462 Registration Statement, the Base Prospectus, the Final Prospectus,
the Prospectus or any amendment or supplement to any of the foregoing shall be
deemed to include the copy filed with the Commission pursuant to its Interactive
Data Electronic Applications system.  All references in this Agreement to
amendments or supplements to the Registration Statement, the Rule 462
Registration Statement, the Base Prospectus, the Final Prospectus or the
Prospectus shall be deemed to mean and include the subsequent filing of any
document under the Securities Exchange Act of 1934, as amended (the “Exchange
Act”), that is deemed to be incorporated by reference therein or otherwise
deemed by the Rules and Regulations to be a part thereof.
 
           2.           Agreement to Act as Placement Agent; Placement of
Shares.  On the basis of the representations, warranties and agreements of the
Company herein contained, and subject to all the terms and conditions of this
Agreement:
 
(a)           The Company hereby authorizes the Placement Agent to act as its
exclusive agent to solicit offers for the purchase of all or part of the Shares
from the Company in connection with the proposed offering of the Shares (the
“Offering”).  Until the Closing Date (as defined in Section 4 below) or earlier
upon termination of this Agreement pursuant to Section 9 the Company shall not,
without the prior written consent of the Placement Agent, solicit or accept
offers to purchase the Shares otherwise than through the Placement Agent.
 
(b)           The Company hereby acknowledges that the Placement Agent has
agreed, as agent of the Company, to use its commercially reasonable “best
efforts” to solicit offers to purchase the Shares from the Company on the terms
and subject to the conditions set forth in the Prospectus (as defined
below).  The Placement Agent shall use commercially reasonable efforts to assist
the Company in obtaining performance by each Purchaser whose offer to purchase
Shares has been solicited by the Placement Agent and accepted by the Company,
but the Placement Agent shall not, except as otherwise provided in this
Agreement, be obligated to disclose the identity of any potential purchaser or
have any liability to the Company in the event any such purchase is not
consummated for any reason.  Under no circumstances will the Placement Agent be
obligated to underwrite or purchase any Shares for its own account and, in
soliciting purchases of the Shares, the Placement Agent shall act solely as the
Company’s agent and not as principal.
 
(c)           Subject to the provisions of this Section 2, offers for the
purchase of the Shares may be solicited by the Placement Agent as agent for the
Company at such times and in such amounts as the Placement Agent deems
advisable.  The Placement Agent shall communicate to the Company, orally or in
writing, each reasonable offer to purchase Shares received by it as agent of the
Company.  The Company shall have the sole right to accept offers to purchase
Shares and may reject any such offer, in whole or in part.
 
 
2

--------------------------------------------------------------------------------

 
 
(d)           The Shares are being sold to the Purchasers at an aggregate
initial public offering price of $5.00 per share (the “Public Offering
Price”).  The purchases of Shares by the Purchasers shall be evidenced by the
execution of Subscription Agreements by each of the Purchasers and the Company.
 
(e)           As compensation for services rendered, on the Closing Date (as
defined in Section 4 below), the Company shall pay to the Placement Agent by
wire transfer of immediately available funds to an account or accounts
designated by the Placement Agent, an aggregate amount equal to six percent
(6.0%) of the gross proceeds received by the Company (the “Placement Fee”) from
the sale of the Shares on the Closing Date. The Placement Agent may retain other
brokers or dealers to act as sub-agents on its behalf in connection with the
Offering, the fees of which shall be paid out of the Placement Fee.
 
(f)           No Shares which the Company has agreed to sell pursuant to this
Agreement and the Subscription Agreements shall be deemed to have been purchased
and paid for, or sold by the Company, until such Shares shall have been
delivered to the Purchaser thereof against payment by such Purchaser.  If the
Company shall default in its obligations to deliver Shares to a Purchaser whose
offer it has accepted, the Company shall indemnify and hold the Placement Agent
harmless against any loss, claim, damage or expense arising from or as a result
of such default by the Company in accordance with the procedures set forth in
Section 7(c) herein.
 
2a.           Representations and Warranties of the Company Regarding the
Offering.
 
(a)           The Company represents and warrants to, and agrees with, the
Placement Agent, as of the date hereof and as of the Closing Date (as defined in
Section 4 below), except as otherwise indicated, as follows:
 
(i)           At each time of effectiveness, at the date hereof and at the
Closing Date, the Registration Statement and any post-effective amendment
thereto complied or will comply in all material respects with the requirements
of the Securities Act and the Rules and Regulations and did not and will not
contain any untrue statement of a material fact or omit to state a material fact
required to be stated therein or necessary to make the statements therein not
misleading.  The Time of Sale Disclosure Package (as defined in Section
2a(a)(iii)(A)(1) below) as of the date hereof and at the Closing Date, any
roadshow or investor presentations delivered to and approved by the Placement
Agent for use in connection with the marketing of the offering of the Shares
(the “Marketing Materials”) as of the time of their use and at the Closing Date,
and the Final Prospectus, as amended or supplemented, as of its date, at the
time of filing pursuant to Rule 424(b) under the Securities Act and at the
Closing Date, did not and will not contain any untrue statement of a material
fact or omit to state a material fact required to be stated therein or necessary
to make the statements therein, in the light of the circumstances under which
they were made, not misleading.  The representations and warranties set forth in
the two immediately preceding sentences shall not apply to statements in or
omissions from the Registration Statement or any Prospectus in reliance upon,
and in conformity with, written information furnished to the Company by the
Placement Agent specifically for use in the preparation thereof, which written
information is described in Section 7(f).  The Registration Statement contains
all exhibits and schedules required to be filed by the Securities Act or the
Rules and Regulations.  No order preventing or suspending the effectiveness or
use of the Registration Statement or any Prospectus is in effect and no
proceedings for such purpose have been instituted or are pending, or, to the
knowledge of the Company, are contemplated or threatened by the Commission.  The
Company and the transactions contemplated by this Agreement meet the
requirements and comply with the conditions for the use of Form S-3 under the
Securities Act.  The offering of the Securities by the Company complies with the
applicable requirements of Rule 415 under the Securities Act.
 
 
3

--------------------------------------------------------------------------------

 
 
(ii)           The Company has not distributed any prospectus or other offering
material in connection with the offering and sale of the Shares other than the
Time of Sale Disclosure Package and the Marketing Materials.
 
(iii)           (A) The Company has provided a copy to the Placement Agent of
each Issuer Free Writing Prospectus (as defined below) used in the sale of
Shares.  The Company has filed all Issuer Free Writing Prospectuses required to
be so filed with the Commission, and no order preventing or suspending the
effectiveness or use of any Issuer Free Writing Prospectus is in effect and no
proceedings for such purpose have been instituted or are pending, or, to the
knowledge of the Company, are contemplated or threatened by the Commission. 
When taken together with the rest of the Time of Sale Disclosure Package or the
Final Prospectus, since its first use and at all relevant times since then, no
Issuer Free Writing Prospectus has, does or will include (1) any untrue
statement of a material fact or omission to state any material fact necessary in
order to make the statements therein, in the light of the circumstances under
which they were made, not misleading, or (2) information that conflicted,
conflicts or will conflict with the information contained in the Registration
Statement or the Final Prospectus.  The representations and warranties set forth
in the immediately preceding sentence shall not apply to statements in or
omissions from the Time of Sale Disclosure Package, the Final Prospectus or any
Issuer Free Writing Prospectus in reliance upon, and in conformity with, written
information furnished to the Company by the Placement Agent specifically for use
in the preparation thereof.  As used in this paragraph and elsewhere in this
Agreement:
 
(1)           “Time of Sale Disclosure Package” means the Base Prospectus, the
Prospectus most recently filed with the Commission before the time of this
Agreement, including any preliminary prospectus supplement deemed to be a part
thereof, each Issuer Free Writing Prospectus, and any description of the
transaction provided by the Placement Agent included on Schedule I.


(2)           “Issuer Free Writing Prospectus” means any “issuer free writing
prospectus,” as defined in Rule 433 under the Securities Act, relating to the
Shares that (A) is required to be filed with the Commission by the Company, or
(B) is exempt from filing pursuant to Rule 433(d)(5)(i) or (d)(8) under the
Securities Act, in each case in the form filed or required to be filed with the
Commission or, if not required to be filed, in the form retained in the
Company’s records pursuant to Rule 433(g) under the Securities Act.
 
 
4

--------------------------------------------------------------------------------

 
 
(B)           At the time of filing of the Registration Statement and at the
date hereof, the Company was not and is not an “ineligible issuer,” as defined
in Rule 405 under the Securities Act or an “excluded issuer” as defined in Rule
164 under the Securities Act.
 
(C)           Each Issuer Free Writing Prospectus satisfied, as of its issue
date and at all subsequent times through the Prospectus Delivery Period, all
other conditions as may be applicable to its use as set forth in Rules 164 and
433 under the Securities Act, including any legend, record-keeping or other
requirements.
 
(iv)           The financial statements of the Company, together with the
related notes, included or incorporated by reference in the Registration
Statement, the Time of Sale Disclosure Package and the Final Prospectus comply
in all material respects with the applicable requirements of the Securities Act
and the Exchange Act and fairly present the financial condition of the Company
as of the dates indicated and the results of operations and changes in cash
flows for the periods therein specified in conformity with generally accepted
accounting principles consistently applied throughout the periods involved; and
the supporting schedules included in the Registration Statement, if any, present
fairly the information required to be stated therein.  No other financial
statements, pro forma financial information or schedules are required under the
Securities Act to be included or incorporated by reference in the Registration
Statement, the Time of Sale Disclosure Package or the Final
Prospectus.  EisnerAmper LLP, which has expressed its opinion with respect to
the financial statements filed as a part of the Registration Statement and
included in the Registration Statement, the Time of Sale Disclosure Package and
the Final Prospectus is an independent public accounting firm with respect to
the Company within the meaning of the Securities Act and the Rules and
Regulations.
 
(v)           The Company had a reasonable basis for, and made in good faith,
each “forward-looking statement” (within the meaning of Section 27A of the Act
or Section 21E of the Exchange Act) contained or incorporated by reference in
the Registration Statement, the Time of Sale Disclosure Package, the Final
Prospectus or the Marketing Materials.
 
(vi)           All statistical or market-related data included or incorporated
by reference in the Registration Statement, the Time of Sale Disclosure Package
or the Final Prospectus, or included in the Marketing Materials, are based on or
derived from sources that the Company reasonably believes to be reliable and
accurate, and the Company has obtained the written consent to the use of such
data from such sources, to the extent required.
 
(vii)           The Common Stock is registered pursuant to Section 12(b) of the
Exchange Act and is listed on the NASDAQ Capital Market. There is no action
pending or, to the Company’s knowledge, threatened by, the NASDAQ Capital Market
to delist the Common Stock from the NASDAQ Capital Market, nor has the Company
received any notification that the NASDAQ Capital Market is contemplating
terminating such listing.  When issued, the Shares will be listed on the NASDAQ
Capital Market.
 
 
5

--------------------------------------------------------------------------------

 
 
(viii)             The Company has not taken, directly or indirectly, any action
that is designed to or that has constituted or that would reasonably be expected
to cause or result in the stabilization or manipulation of the price of any
security of the Company to facilitate the sale or resale of the Shares.
 
(ix)           The Company is not and, after giving effect to the offering and
sale of the Shares and the application of the net proceeds thereof, will not be
an “investment company,” as such term is defined in the Investment Company Act
of 1940, as amended.
 
(x)           The documents incorporated by reference in the Time of Sale
Disclosure Package and in the Prospectus, when they became effective or were
filed with the Commission, as the case may be, conformed in all material
respects to the requirements of the Securities Act or the Exchange Act, as
applicable, and were filed on a timely basis (or extensions therefor were
requested on a timely basis) with the Commission, and none of such documents
contained an untrue statement of a material fact or omitted to state a material
fact necessary to make the statements therein, in the light of the circumstances
under which they were made, not misleading.
 
(b)           Any certificate signed by any officer of the Company and delivered
to the Placement Agent or to the Placement Agent’s counsel shall be deemed a
representation and warranty by the Company to the Placement Agent as to the
matters covered thereby.
 
3.           Representations and Warranties Regarding the Company.
 
(a)           The Company represents and warrants to and agrees with, the
Placement Agent, except as set forth in the Registration Statement, the Time of
Sale Disclosure Package and the Prospectus, as follows:
 
(i)           Each of the Company and its subsidiaries has been duly organized
and is validly existing as a corporation in good standing under the laws of its
jurisdiction of incorporation. Each of the Company and its subsidiaries has the
corporate power and authority to own its properties and conduct its business as
currently being carried on and as described in the Registration Statement, the
Time of Sale Disclosure Package and the Prospectus, and is duly qualified to do
business as a foreign corporation in good standing in each jurisdiction in which
it owns or leases real property or in which the conduct of its business makes
such qualification necessary and in which the failure to so qualify would have
or is reasonably likely to result in a material adverse effect upon the
business, prospects, properties, operations, condition (financial or otherwise)
or results of operations of the Company and its subsidiaries, taken as a whole,
or in its ability to perform its obligations under this Agreement (“Material
Adverse Effect”).
 
(ii)           The Company has the power and authority to enter into this
Agreement and each of the Subscription Agreements and to perform and to
discharge its obligations hereunder and thereunder.  This Agreement and each of
the Subscription Agreements have been duly authorized, executed and delivered by
the Company, and constitute valid, legal and binding obligations of the Company,
enforceable against the Company in accordance with their respective terms,
except as rights to indemnity hereunder may be limited by federal or state
securities laws and except as such enforceability may be limited by bankruptcy,
insolvency, reorganization or similar laws affecting the rights of creditors
generally and subject to general principles of equity.
 
 
6

--------------------------------------------------------------------------------

 
 
(iii)           The execution, delivery and performance of this Agreement and
the Subscription Agreements and the consummation of the transactions herein and
therein contemplated will not (A) result in a breach or violation of any of the
terms and provisions of, or constitute a default under, any law, rule or
regulation to which the Company or any subsidiary is subject, or by which any
property or asset of the Company or any subsidiary is bound or affected, (B)
conflict with, result in any violation or breach of, or constitute a default (or
an event that with notice or lapse of time or both would become a default)
under, or give to others any right of termination, amendment, acceleration or
cancellation (with or without notice, lapse of time or both) (a “Default
Acceleration Event”) of, any agreement, lease, credit facility, debt, note,
bond, mortgage, indenture or other instrument (the “Contracts”) or obligation or
other understanding to which the Company or any subsidiary is a party of by
which any property or asset of the Company or any subsidiary is bound or
affected, except to the extent that such conflict, default or Default
Acceleration Event is not reasonably likely to result in a Material Adverse
Effect, or (C) result in a breach or violation of any of the terms and
provisions of, or constitute a default under, the Company’s charter or by-laws.
 
(iv)           Neither the Company nor any of its subsidiaries is in violation,
breach or default under its certificate of incorporation, by-laws or other
equivalent organizational or governing documents, except where the violation,
breach or default in the case of a subsidiary of the Company is not reasonably
likely to result in a Material Adverse Effect.
 
(v)           All consents, approvals, orders, authorizations and filings
required on the part of the Company and its subsidiaries in connection with the
execution, delivery or performance of this Agreement and the Subscription
Agreements have been obtained or made, other than such consents, approvals,
orders and authorizations the failure of which to make or obtain is not
reasonably likely to result in a Material Adverse Effect.
 
(vi)           All of the issued and outstanding shares of capital stock of the
Company are duly authorized and validly issued, fully paid and nonassessable,
and have been issued in compliance with all applicable securities laws, and
conform to the description thereof in the Registration Statement, the Time of
Sale Disclosure Package and the Prospectus.  Except for the issuances of options
or restricted stock in the ordinary course of business, since the respective
dates as of which information is provided in the Registration Statement, the
Time of Sale Disclosure Package or the Prospectus, the Company has not entered
into or granted any convertible or exchangeable securities, options, warrants,
agreements, contracts or other rights in existence to purchase or acquire from
the Company any shares of the capital stock of the Company.  The Shares to be
issued and sold by the Company to the Purchasers hereunder and under the
Subscription Agreements have been duly authorized and the Shares, when issued
and delivered against payment therefor as provided herein and in the
Subscription Agreements, will be validly issued, fully paid and non-assessable
and free of any preemptive or similar rights and will conform to the description
thereof contained in the General Disclosure Package and the Prospectus.
 
 
7

--------------------------------------------------------------------------------

 
 
(vii)           Each of the Company and its subsidiaries has filed all returns
(as hereinafter defined) required to be filed with taxing authorities prior to
the date hereof or has duly obtained extensions of time for the filing
thereof.  Each of the Company and its subsidiaries has paid all taxes (as
hereinafter defined) shown as due on such returns that were filed and has paid
all taxes imposed on or assessed against the Company or such respective
subsidiary.  The provisions for taxes payable, if any, shown on the financial
statements filed with or as part of the Registration Statement are sufficient
for all accrued and unpaid taxes, whether or not disputed, and for all periods
to and including the dates of such consolidated financial statements.  No
material issues have been raised (and are currently pending) by any taxing
authority in connection with any of the returns or taxes asserted as due from
the Company or its subsidiaries, and no waivers of statutes of limitation with
respect to the returns or collection of taxes have been given by or requested
from the Company or its subsidiaries.  The term “taxes” mean all federal, state,
local, foreign, and other net income, gross income, gross receipts, sales, use,
ad valorem, transfer, franchise, profits, license, lease, service, service use,
withholding, payroll, employment, excise, severance, stamp, occupation, premium,
property, windfall profits, customs, duties or other taxes, fees, assessments,
or charges of any kind whatever, together with any interest and any penalties,
additions to tax, or additional amounts with respect thereto.  The term
“returns” means all returns, declarations, reports, statements, and other
documents required to be filed in respect to taxes.
 
(viii)           Since the respective dates as of which information is given in
the Registration Statement, the Time of Sale Disclosure Package or the
Prospectus, (a) neither the Company nor any of its subsidiaries has incurred any
material liabilities or obligations, direct or contingent, or entered into any
material transactions other than in the ordinary course of business, (b) the
Company has not declared or paid any dividends or made any distribution of any
kind with respect to its capital stock, (c) there has not been any change in the
capital stock of the Company or any of its subsidiaries (other than a change in
the number of outstanding shares of Common Stock due to the issuance of shares
upon the exercise of outstanding options or warrants or the issuance of
restricted stock awards or restricted stock units under the Company’s existing
stock awards plan, or any new grants thereof in the ordinary course of
business), (d) there has not been any material change in the Company’s long-term
or short-term debt, and (e) there has not been the occurrence of any Material
Adverse Effect.
 
(ix)           There is not pending or, to the knowledge of the Company,
threatened, any action, suit or proceeding to which the Company or any of its
subsidiaries is a party or of which any property or assets of the Company or its
subsidiaries is the subject before or by any court or governmental agency,
authority or body, or any arbitrator or mediator, which is reasonably likely to
result in a Material Adverse Effect.
 
 
8

--------------------------------------------------------------------------------

 
 
(x)           The Company and each of its subsidiaries holds, and is in
compliance with, all franchises, grants, authorizations, licenses, permits,
easements, consents, certificates and orders (“Permits”) of any governmental or
self-regulatory agency, authority or body or by any foreign, federal, state or
local governmental or regulatory authority required for the conduct of its
business, and all such Permits are in full force and effect, in each case except
where the failure to hold, or comply with, any of them is not reasonably likely
to result in a Material Adverse Effect.
 
(xi)           The Company and its subsidiaries have good and marketable title
to all property (whether real or personal) described in the Registration
Statement, the Time of Sale Disclosure Package and the Prospectus as being owned
by them that are material to the business of the Company, in each case free and
clear of all liens, claims, security interests, other encumbrances or defects,
except those that are not reasonably likely to result in a Material Adverse
Effect.  The property held under lease by the Company and its subsidiaries is
held by them under valid, subsisting and enforceable leases with only such
exceptions with respect to any particular lease as do not interfere in any
material respect with the conduct of the business of the Company and its
subsidiaries.
 
(xii)           The Company and each of its subsidiaries owns or possesses or
has valid right to use all patents, patent applications, trademarks, service
marks, trade names, trademark registrations, service mark registrations,
copyrights, licenses, inventions, trade secrets and similar rights
(“Intellectual Property”) necessary for the conduct of the business of the
Company and its subsidiaries as currently carried on and as described in the
Registration Statement, the Time of Sale Disclosure Package and the
Prospectus.  To the knowledge of the Company, no action or use by the Company or
any of its subsidiaries will involve or give rise to any infringement of, or
license or similar fees for, any Intellectual Property of others, except where
such action, use, license or fee is not reasonably likely to result in a
Material Adverse Effect.  Neither the Company nor any of its subsidiaries has
received any notice alleging any such infringement or fee.
 
(xiii)           The Company and each of its subsidiaries has complied with, is
not in violation of, and has not received any notice of violation relating to
any law, rule or regulation relating to the conduct of its business, or the
ownership or operation of its property and assets, including, without
limitation, (A) the Currency and Foreign Transactions Reporting Act of 1970, as
amended, or any money laundering laws, rules or regulations, (B) any laws, rules
or regulations related to health, safety or the environment, including those
relating to the regulation of hazardous substances, (C) the Sarbanes-Oxley Act
and the rules and regulations of the Commission thereunder, (D) the Foreign
Corrupt Practices Act of 1977 and the rules and regulations thereunder, and (E)
the Employment Retirement Income Security Act of 1974 and the rules and
regulations thereunder, in each case except where the failure to be in
compliance is not reasonably likely to result in a Material Adverse Effect.
 
(xiv)           Neither the Company nor any of its subsidiaries nor, to the
knowledge of the Company, any director, officer, employee, representative, agent
or affiliate of the Company or any of its subsidiaries is currently subject to
any U.S. sanctions administered by the Office of Foreign Assets Control of the
U.S. Treasury Department (“OFAC”); and the Company will not directly or
indirectly use the proceeds of the offering of the Shares contemplated hereby,
or lend, contribute or otherwise make available such proceeds to any person or
entity, for the purpose of financing the activities of any person currently
subject to any U.S. sanctions administered by OFAC.
 
 
9

--------------------------------------------------------------------------------

 
 
(xv)           The Company and each of its subsidiaries carries, or is covered
by, insurance in such amounts and covering such risks as is adequate for the
conduct of its business and the value of its properties and as is customary for
companies engaged in similar businesses in similar industries.
 
(xvi)           No labor dispute with the employees of the Company or any of its
subsidiaries exists or, to the knowledge of the Company, is imminent that is
reasonably likely to result in a Material Adverse Effect.
 
(xvii)           Neither the Company, its subsidiaries nor, to its knowledge,
any other party is in violation, breach or default of any Contract that is
reasonably likely to result in a Material Adverse Effect.
 
(xviii)            No supplier, customer, distributor or sales agent of the
Company has notified the Company that it intends to discontinue or decrease the
rate of business done with the Company, except where such decrease is not
reasonably likely to result in a Material Adverse Effect.
 
(xix)           There are no claims, payments, issuances, arrangements or
understandings for services in the nature of a finder’s, consulting or
origination fee with respect to the introduction of the Company to the Placement
Agent or the sale of the Shares hereunder or any other arrangements, agreements,
understandings, payments or issuances with respect to the Company that may
affect the Placement Agent’s compensation, as determined by the Financial
Industry Regulatory Authority, Inc. (“FINRA”).
 
(xx)           Except as disclosed to the Placement Agent in writing, the
Company has not made any direct or indirect payments (in cash, securities or
otherwise) to (i) any person, as a finder’s fee, investing fee or otherwise, in
consideration of such person raising capital for the Company or introducing to
the Company persons who provided capital to the Company, (ii) any FINRA member,
or (iii) any person or entity that has any direct or indirect affiliation or
association with any FINRA member within the 12-month period prior to the date
on which the Registration Statement was filed with the Commission (“Filing
Date”) or thereafter.
 
(xxi)           None of the net proceeds of the offering will be paid by the
Company to any participating FINRA member or any affiliate or associate of any
participating FINRA member, except as specifically authorized herein.
 
(xxii)           To the Company’s knowledge, no (i) officer or director of the
Company or its subsidiaries, (ii) owner of 5% or more of the Company’s
unregistered securities or that of its subsidiaries or (iii) owner of any amount
of the Company’s unregistered securities acquired within the 180-day period
prior to the Filing Date, has any direct or indirect affiliation or association
with any FINRA member.  The Company will advise the Placement Agent and its
counsel if it becomes aware that any officer, director or stockholder of the
Company or its subsidiaries is or becomes an affiliate or associated person of a
FINRA member participating in the offering.
 
 
10

--------------------------------------------------------------------------------

 
 
(xxiii)           Other than the Placement Agent, no person has the right to act
as a placement agent, an underwriter or as a financial advisor to the Company in
connection with the transactions contemplated hereby.
 
(xxiv)           The statements set forth in the Registration Statement, the
Time of Sale Disclosure Package and the Prospectus under the caption
“Description of Capital Stock” insofar as they purport to constitute a summary
of the terms of the Stock and documents referred to therein, are accurate,
complete and fair.
 
(xxv)           There are no contracts, agreements or understandings between the
Company and any person granting such person the right (other than rights which
have been waived in writing or otherwise satisfied) to require the Company to
file a registration statement under the Securities Act with respect to any
securities of the Company owned or to be owned by such person or to require the
Company to include such securities in the securities registered pursuant to the
Registration Statement or in any securities being registered pursuant to any
other registration statement filed by the Company under the Securities Act.
 
(xxvi)           The Company has not sold or issued any shares of Common Stock
during the six-month period preceding the date of the Prospectus, including any
sales pursuant to Rule 144A under, or Regulations D or S of, the Securities Act,
other than shares issued pursuant to employee benefit plans, stock option plans
or other employee compensation plans or in satisfaction of any bonus owed under
any employee employment agreements, or pursuant to outstanding options, rights
or warrants and 10,000 shares of Common Stock to a vendor of the Company.
 
(xxvii)          The Company and each of its subsidiaries (i) are in compliance
with all, and have not violated any, laws, regulations, ordinances, rules,
orders, judgments, decrees, permits or other legal requirements of any
governmental authority, including without limitation any international,
national, state, provincial, regional, or local authority, relating to the
protection of human health or safety, the environment, or natural resources, or
to hazardous or toxic substances or wastes, pollutants or contaminants
(including, without limitation, all health and safety laws) (“Environmental
Laws”) applicable to such entity, which compliance includes, without limitation,
obtaining, maintaining and complying with all permits and authorizations and
approvals required by Environmental Laws to conduct their respective businesses
as described in the Registration Statement, the Time of Sale Disclosure Package
and the Prospectus, except where the failure to comply would not, singularly or
in the aggregate, have a Material Adverse Effect, and (ii) have not received
notice of any actual or alleged violation of Environmental Laws, or of any
potential liability for or other obligation concerning the presence, disposal or
release of hazardous or toxic substances or wastes, pollutants or
contaminants.  There are no proceedings that are pending, or known to be
contemplated, against the Company or any of its subsidiaries under Environmental
Laws in which a governmental authority is also a party. The Company and its
subsidiaries are not aware of any existing liabilities concerning hazardous or
toxic substances or wastes, pollutants or contaminants, that could reasonably be
expected to have a Material Adverse Effect on the capital expenditures, earnings
or competitive position of the Company and its subsidiaries.  To the knowledge
of the Company, no property which is or has been owned, leased, used, operated
or occupied by the Company or its subsidiaries has been designated as a
Superfund site pursuant to the Comprehensive Environmental Response,
Compensation of Liability Act of 1980, as amended (42 U.S.C. Section 9601, et.
seq.), or otherwise designated as a contaminated site under applicable state or
local law.
 
 
11

--------------------------------------------------------------------------------

 
 
(xxviii)         The Company maintains a system of internal control over
financial reporting (as such term is defined in Rule 13a-15(f) under the
Exchange Act) that complies in all material respects with the requirements of
the Exchange Act and has been designed by the Company’s principal executive
officer and principal financial officer, or under their supervision, to provide
reasonable assurance regarding the reliability of financial reporting and the
preparation of financial statements for external purposes in accordance with
U.S. generally accepted accounting principles.  The Company’s internal control
over financial reporting is effective and the Company is not aware of any
material weaknesses in its internal control over financial reporting.
 
(xxix)           Since the date of the latest audited financial statements
included in the Registration Statement, the Time of Sale Disclosure Package and
the Prospectus, there has been no change in the Company’s internal control over
financial reporting that has materially affected, or is reasonably likely to
materially affect, the Company’s internal control over financial reporting.
 
(xxx)           The Company maintains disclosure controls and procedures (as
such term is defined in Rule 13a-15(e) under the Exchange Act) that comply with
the requirements of the Exchange Act; such disclosure controls and procedures
have been designed to ensure that material information relating to the Company
and its subsidiaries is made known to the Company’s principal executive officer
and principal financial officer by others within those entities; and such
disclosure controls and procedures are effective.
 
(xxxi)           The operations of the Company and its subsidiaries are being
conducted in material compliance with applicable employment laws, the rules and
regulations thereunder and any related or similar rules, regulations or
guidelines, issued, administered or enforced by any governmental agency
(collectively, the “Employee Benefit Laws”) and no action, suit or proceeding by
or before any court or governmental agency, authority or body or any arbitrator
involving the Company or any of its subsidiaries with respect to the Employee
Benefit Laws is pending or, to the knowledge of the Company, threatened.
 
(xxxii)          Neither the Company nor any of its subsidiaries or affiliates,
nor any director, officer, or employee, nor, to the Company’s knowledge, any
agent or representative of the Company or of any of its subsidiaries or
affiliates, has taken any action in furtherance of an offer, payment, promise to
pay, or authorization or approval of the payment or giving of money, property,
gifts or anything else of value, directly or indirectly, to any “government
official” (including any officer or employee of a government or government-owned
or controlled entity or of a public international organization, or any person
acting in an official capacity for or on behalf of any of the foregoing, or any
political party or party official or candidate for political office) to
influence official action or secure an improper advantage; and the Company and
its subsidiaries and affiliates conduct their businesses in compliance in all
material respects with applicable anti-corruption laws and have instituted and
maintain and will continue to maintain policies and procedures designed to
promote and achieve compliance in all material respects with such laws and with
the representation and warranty contained herein.
 
 
12

--------------------------------------------------------------------------------

 
 
(xxxiii)         There is no franchise agreement, lease, contract, or other
agreement or document required by the Securities Act or by the Rules and
Regulations to be described in the Time of Sale Disclosure Package and in the
Prospectus or a document incorporated by reference therein or to be filed as an
exhibit to the Registration Statement or a document incorporated by reference
therein which is not so described or filed therein as required; and all
descriptions of any such franchise agreements, leases, contracts, or other
agreements or documents contained in the Time of Sale Disclosure Package and in
the Prospectus or in a document incorporated by reference therein are accurate
and complete descriptions of such documents in all material respects.  No such
franchise agreement, lease, contract or other agreement has been suspended or
terminated for convenience or default by the Company or any of the other parties
thereto, and neither the Company nor any of its subsidiaries has received notice
of and the Company does not have knowledge of any such pending or threatened
suspension or termination.
 
(xxxiv)         No relationship, direct or indirect, exists between or among the
Company on the one hand, and the directors, officers, stockholders (or analogous
interest holders), customers or suppliers of the Company or any of its
affiliates on the other hand, which is required to be described in the Time of
Sale Disclosure Package and the Prospectus or a document incorporated by
reference therein and which is not so described.
 
(xxxv)          The exercise price of each option issued under the Company’s
stock option or other employee benefit plans has been no less than the fair
market value of a share of common stock as determined on the date of grant of
such option.  All grants of options were validly issued and properly approved by
the board of directors of the Company (or a duly authorized committee thereof)
in material compliance with all applicable laws and regulations and recorded in
the Company’s financial statements in accordance with GAAP and, to the Company’s
knowledge, no such grants involved “back dating,” “forward dating” or similar
practice with respect to the effective date of grant.
 
4.           The Closing.  The time and date of closing and delivery of the
documents required to be delivered to the Placement Agent pursuant to Sections 5
and 6 hereof shall be at 10:00 A.M., New York time, on October 9, 2013 (the
“Closing Date”) at the office of Lowenstein Sandler LLP, 1251 Avenue of the
Americas, New York, New York 10020.
 
 
13

--------------------------------------------------------------------------------

 
 
5.           Covenants.
 
(a)           The Company covenants and agrees with the Placement Agent as
follows:
 
(i)           During the period beginning on the date hereof and ending on the
later of the Closing Date or such date as determined by the Placement Agent that
the Prospectus is no longer required by law to be delivered in connection with
sales by an underwriter or dealer (such period, the “Prospectus Delivery
Period”), prior to amending or supplementing the Registration Statement,
including any Rule 462 Registration Statement, the Time of Sale Disclosure
Package or the Prospectus, the Company shall furnish to the Placement Agent for
review and comment a copy of each such proposed amendment or supplement, and the
Company shall not file any such proposed amendment or supplement to which the
Placement Agent reasonably objects.
 
(ii)           From the date of this Agreement until the end of the Prospectus
Delivery Period, the Company shall promptly advise the Placement Agent in
writing (A) of the receipt of any comments of, or requests for additional or
supplemental information from, the Commission, (B) of the time and date of any
filing of any post-effective amendment to the Registration Statement or any
amendment or supplement to the Time of Sale Disclosure Package, the Prospectus
or any Issuer Free Writing Prospectus, (C) of the time and date that any
post-effective amendment to the Registration Statement becomes effective and (D)
of the issuance by the Commission of any stop order suspending the effectiveness
of the Registration Statement or of any order preventing or suspending its use
or the use of the Time of Sale Disclosure Package or any Issuer Free Writing
Prospectus, or of any proceedings to remove, suspend or terminate from listing
or quotation the Common Stock from any securities exchange upon which it is
listed for trading or included or designated for quotation, or of the
threatening or initiation of any proceedings for any of such purposes.  If the
Commission shall enter any such stop order at any time during the Prospectus
Delivery Period, the Company will use its reasonable efforts to obtain the
lifting of such order at the earliest possible moment.  Additionally, the
Company agrees that it shall comply with the provisions of Rules 424(b), 430A
and 430B, as applicable, under the Securities Act and will use its reasonable
efforts to confirm that any filings made by the Company under Rule 424(b) or
Rule 433 were received in a timely manner by the Commission (without reliance on
Rule 424(b)(8) or 164(b) of the Securities Act).
 
(iii)           (A) During the Prospectus Delivery Period, the Company will
comply with all requirements imposed upon it by the Securities Act, as now and
hereafter amended, and by the Rules and Regulations, as from time to time in
force, and by the Exchange Act, as now and hereafter amended, so far as
necessary to permit the continuance of sales of or dealings in the Shares as
contemplated by the provisions hereof, the Time of Sale Disclosure Package, the
Registration Statement and the Prospectus.  If during such period any event
occurs the result of which the Prospectus (or if the Prospectus is not yet
available to prospective purchasers, the Time of Sale Disclosure Package ) would
include an untrue statement of a material fact or omit to state a material fact
necessary to make the statements therein, in the light of the circumstances then
existing, not misleading, or if during such period it is necessary or
appropriate in the opinion of the Company or its counsel or the Placement Agent
or its counsel to amend the Registration Statement or supplement the Prospectus
(or if the Prospectus is not yet available to prospective purchasers, the Time
of Sale Disclosure Package ) to comply with the Securities Act, the Company will
promptly notify the Placement Agent, allow the Placement Agent the opportunity
to provide reasonable comments on such amendment, Prospectus supplement or
document, and will amend the Registration Statement or supplement the Prospectus
(or if the Prospectus is not yet available to prospective purchasers, the Time
of Sale Disclosure Package) so as to correct such statement or omission or
effect such compliance.
 
 
14

--------------------------------------------------------------------------------

 
 
(B)           If at any time following the issuance of an Issuer Free Writing
Prospectus there occurred or occurs an event or development the result of which
such Issuer Free Writing Prospectus conflicted or would conflict with the
information contained in the Registration Statement or any Prospectus or
included or would include an untrue statement of a material fact or omitted or
would omit to state a material fact necessary in order to make the statements
therein, in the light of the circumstances prevailing at that subsequent time,
not misleading, the Company has promptly notified or promptly will notify the
Placement Agent and has promptly amended or will promptly amend or supplement,
at its own expense, such Issuer Free Writing Prospectus to eliminate or correct
such conflict, untrue statement or omission.
 
(iv)           The Company shall take or cause to be taken all necessary action
to qualify the Shares for sale under the securities laws of such jurisdictions
as the Placement Agent reasonably designates and to continue such qualifications
in effect so long as required for the distribution thereof, except that the
Company shall not be required in connection therewith to qualify as a foreign
corporation or as a dealer in securities in any jurisdiction in which it is not
so qualified, to execute a general consent to service of process in any state or
to subject itself to taxation in respect of doing business in any jurisdiction
in which it is not otherwise subject.
 
(v)           The Company will furnish to the Placement Agent and counsel for
the Placement Agent copies of the Registration Statement, each Prospectus, any
Issuer Free Writing Prospectus, and all amendments and supplements to such
documents, in each case as soon as available and in such quantities as the
Placement Agent may from time to time reasonably request.
 
(vi)           The Company will make generally available to its security holders
as soon as practicable, but in any event not later than 15 months after the end
of the Company’s current fiscal quarter, an earnings statement (which need not
be audited) covering a 12-month period that shall satisfy the provisions of
Section 11(a) of the Securities Act and Rule 158 of the Rules and Regulations.
 
 
15

--------------------------------------------------------------------------------

 
 
(vii)           The Company, whether or not the transactions contemplated
hereunder are consummated or this Agreement is terminated, will pay or cause to
be paid  (A) all expenses (including transfer taxes allocated to the respective
transferees) incurred in connection with the delivery to the Placement Agent of
the Shares, (B) all expenses and fees (including, without limitation, fees and
expenses of the Company’s counsel) in connection with the preparation, printing,
filing, delivery, and shipping of the Registration Statement (including the
financial statements therein and all amendments, schedules, and exhibits
thereto), the Shares, the Time of Sale Disclosure Package, the Prospectus, any
Issuer Free Writing Prospectus and any amendment thereof or supplement thereto,
(C) all reasonable filing fees and reasonable fees and disbursements of the
Placement Agent’s counsel incurred in connection with the qualification of the
Shares for offering and sale by the Placement Agent or by dealers under the
securities or blue sky laws of the states and other jurisdictions that the
Placement Agent shall designate, (D) the fees and expenses of any transfer agent
or registrar for the Common Stock, (E) the reasonable filing fees and reasonable
fees and disbursements of Placement Agent’s counsel incident to any required
review and approval by FINRA of the terms of the sale of the Shares, (F) listing
fees, if any, and (G) all other costs and expenses incurred by it incident to
the performance of its obligations hereunder that are not otherwise specifically
provided for herein.  In addition to the foregoing, the Company will reimburse
the Placement Agent for its reasonable out-of-pocket expenses, including the
fees and disbursement’s of its counsel, incurred in connection with the purchase
and sale of the Shares contemplated hereby; provided, however, that
out-of-pocket expenses exceeding $110,000 in the aggregate shall require prior
approval of the Company.  In no event may the maximum compensation payable to
FINRA members and independent broker-dealers exceed 8.0% of the gross proceeds
of this offering. If this Agreement is terminated by the Placement Agent in
accordance with the provisions of Section 6 or Section 9, the Company will
reimburse the Placement Agent for all out-of-pocket disbursements (including,
but not limited to, reasonable fees and disbursements of counsel, travel
expenses, postage, facsimile and telephone charges) actually incurred by the
Placement Agent in connection with its investigation, preparing to market and
marketing the Shares or in contemplation of performing its obligations
hereunder.
 
(viii)        The Company intends to apply the net proceeds from the sale of the
Shares to be sold by it hereunder for the purposes set forth in the Time of Sale
Disclosure Package and in the Final Prospectus.
 
(ix)           The Company has not taken and will not take, directly or
indirectly, during the Prospectus Delivery Period, any action designed to or
which might reasonably be expected to cause or result in, or that has
constituted, the stabilization or manipulation of the price of any security of
the Company to facilitate the sale or resale of the Shares.
 
(x)           The Company represents and agrees that, unless it obtains the
prior written consent of the Placement Agent, and the Placement Agent represents
and agrees that, unless it obtains the prior written consent of the Company, it
has not made and will not make any offer relating to the Shares that would
constitute an Issuer Free Writing Prospectus; provided that the prior written
consent of the parties hereto shall be deemed to have been given in respect of
the free writing prospectuses included in Schedule I.  Any such free writing
prospectus consented to by the Company and the Placement Agent is hereinafter
referred to as a “Permitted Free Writing Prospectus.”  The Company represents
that it has treated or agrees that it will treat each Permitted Free Writing
Prospectus as an “issuer free writing prospectus,” as defined in Rule 433, and
has complied or will comply with the requirements of Rule 433 applicable to any
Permitted Free Writing Prospectus, including timely Commission filing where
required, legending and record-keeping.
 
 
16

--------------------------------------------------------------------------------

 
 
(xi)           The Company hereby agrees that, without the prior written consent
of the Placement Agent, it will not, during the period ending 90 days after the
date hereof (“Lock-Up Period”), (i) offer, pledge, issue, sell, contract to
sell, purchase, contract to purchase, lend, or otherwise transfer or dispose of,
directly or indirectly, any shares of Common Stock or any securities convertible
into or exercisable or exchangeable for Common Stock; or (ii) enter into any
swap or other arrangement that transfers to another, in whole or in part, any of
the economic consequences of ownership of the Common Stock, whether any such
transaction described in clause (i) or (ii) above is to be settled by delivery
of Common Stock or such other securities, in cash or otherwise; or (iii) file
any registration statement with the Commission relating to the offering of any
shares of Common Stock or any securities convertible into or exercisable or
exchangeable for Common Stock.  The restrictions contained in the preceding
sentence shall not apply to (1) the Shares to be sold hereunder, (2) the
issuance of Common  Stock upon the exercise of options or warrants disclosed as
outstanding in the Registration Statement (excluding exhibits thereto), the Time
of Sale Disclosure Package or the Prospectus, (3) the issuance of employee stock
options not exercisable during the Lock-Up Period and the grant of restricted
stock awards or restricted stock units pursuant to equity incentive plans
described in the Registration Statement (excluding exhibits thereto), the Time
of Sale Disclosure Package and the Prospectus or (4) the issuance of shares of
Common Stock in connection with acquisitions approved by the Company’s board of
directors, either through the Company or through Start Media/Digiplex,
LLC.  Notwithstanding the foregoing, if (x) the Company issues an earnings
release or material news, or a material event relating to the Company occurs,
during the last 17 days of the Lock-Up Period, or (y) prior to the expiration of
the Lock-Up Period, the Company announces that it will release earnings results
during the 16-day period beginning on the last day of the Lock-Up Period, the
restrictions imposed by this clause shall continue to apply until the expiration
of the 18-day period beginning on the issuance of the earnings release or the
occurrence of the material news or material event, unless the Placement Agent
waives such extension in writing.
 
6.           Conditions of the Placement Agent’s Obligations.  The respective
obligations of the Placement Agent hereunder and the Purchasers under the
Subscription Agreements, and the Closing of the sale of the Shares, are subject
to the accuracy, as of the date hereof and at the Closing Date (as if made at
the Closing Date), of and compliance with all representations, warranties and
agreements of the Company contained herein, the performance by the Company of
its obligations hereunder and the following additional conditions:
 
(a)           If filing of the Prospectus, or any amendment or supplement
thereto, or any Issuer Free Writing Prospectus, is required under the Securities
Act or the Rules and Regulations, the Company shall have filed the Prospectus
(or such amendment or supplement) or such Issuer Free Writing Prospectus with
the Commission in the manner and within the time period so required (without
reliance on Rule 424(b)(8) or 164(b) under the Securities Act); the Registration
Statement shall remain effective; no stop order suspending the effectiveness of
the Registration Statement or any part thereof, any Rule 462 Registration
Statement, or any amendment thereof, nor suspending or preventing the use of the
Time of Sale Disclosure Package, the Prospectus or any Issuer Free Writing
Prospectus shall have been issued; no proceedings for the issuance of such an
order shall have been initiated or threatened; any request of the Commission or
the Placement Agent for additional information (to be included in the
Registration Statement, the Time of Sale Disclosure Package, the Prospectus, any
Issuer Free Writing Prospectus or otherwise) shall have been complied with to
the Placement Agent’s satisfaction.
 
 
17

--------------------------------------------------------------------------------

 
 
(b)           The Shares shall be qualified for listing on the NASDAQ Capital
Market.
 
(c)           The Company shall have entered into Subscription Agreements with
each of the Purchasers and such agreements shall be in full force and effect.
 
(d)           All corporate proceedings and other legal matters incident to the
authorization, form and validity of each of this Agreement, Subscription
Agreement, the Shares, the Registration Statement, the Time of Sale Disclosure
Package, each Issuer Free Writing Prospectus and the Prospectus and all other
legal matters relating to this Agreement and the transactions contemplated
hereby shall be reasonably satisfactory in all material respects to counsel for
the Placement Agent, and the Company shall have furnished to such counsel all
documents and information that they may reasonably request to enable them to
pass upon such matters
 
(e)           FINRA shall have raised no objection to the fairness and
reasonableness of the underwriting terms and arrangements.
 
(f)           The Placement Agent shall not have reasonably determined,
and advised the Company, that the Registration Statement, the Time of Sale
Disclosure Package or the Prospectus, or any amendment thereof or supplement
thereto, or any Issuer Free Writing Prospectus, contains an untrue statement of
fact which, in the Placement Agent’s reasonable opinion, is material, or omits
to state a fact which, in the Placement Agent’s reasonable opinion, is material
and is required to be stated therein or necessary to make the statements therein
not misleading.
 
(g)           On the Closing Date, there shall have been furnished to the
Placement Agent the opinion and negative assurance letters of Eaton & Van Winkle
LLP, dated the Closing Date and addressed to the Placement Agent, in form and
substance reasonably satisfactory to the Placement Agent.
 
(h)           On the Closing Date, there shall have been furnished to the
Placement Agent the negative assurance letter of Lowenstein Sandler LLP, dated
the Closing Date and addressed to the Placement Agent, in form and substance
reasonably satisfactory to the Placement Agent.
 
 
18

--------------------------------------------------------------------------------

 
 
(i)           On the Closing Date, there shall have been furnished to the
Placement Agent a certificate, dated the Closing Date and addressed to the
Placement Agent, signed by the chief executive officer and the chief financial
officer of the Company, in their capacity as officers of the Company, to the
effect that:
 
(i)           The representations and warranties of the Company in this
Agreement that are qualified by materiality or by reference to any Material
Adverse Effect are true and correct in all respects, and all other
representations and warranties of the Company in this Agreement are true and
correct, in all material respects, as if made at and as of the Closing Date, and
the Company has complied with all the agreements and satisfied all the
conditions on its part to be performed or satisfied at or prior to the Closing
Date;
 
(ii)           No stop order or other order (A) suspending the effectiveness of
the Registration Statement or any part thereof or any amendment thereof, (B)
suspending the qualification of the Shares for offering or sale, or (C)
suspending or preventing the use of the Time of Sale Disclosure Package, the
Prospectus or any Issuer Free Writing Prospectus, has been issued, and no
proceeding for that purpose has been instituted or, to their knowledge, is
contemplated by the Commission or any state or regulatory body; and
 
(iii)           There has been no occurrence of any event resulting or
reasonably likely to result in a Material Adverse Effect during the period from
and after the date of this Agreement and prior to the Closing Date.
 
(j)           The Placement Agent shall have received a letter of EisnerAmper
LLP on the date hereof and the Closing Date, addressed to the Placement Agent,
confirming that they are independent public accountants within the meaning of
the Securities Act and are in compliance with the applicable requirements
relating to the qualifications of accountants under Rule 2-01 of Regulation S-X
of the Commission, and confirming, as of the date hereof and as of the Closing
Date (or, with respect to matters involving changes or developments since the
respective dates as of which specified financial information is given in the
Time of Sale Disclosure Package, as of a date not prior to the date hereof or
more than five days prior to the Closing Date), the conclusions and findings of
said firm with respect to the financial information and other matters required
by the Placement Agent.
 
(k)           Since the date of the latest audited financial statements included
in the Time of Sale Disclosure Package or incorporated by reference in the Time
of Sale Disclosure Package as of the date hereof, (i) neither the Company nor
any of its subsidiaries shall have sustained any loss or interference with its
business from fire, explosion, flood or other calamity, whether or not covered
by insurance, or from any labor dispute or court or governmental action, order
or decree, otherwise than as set forth in the Time of Sale Disclosure Package,
and (ii) there shall not have been any change in the capital stock or long-term
debt of the Company or any of its subsidiaries, or any change, or any
development involving a prospective change, in or affecting the business,
general affairs, management, financial position, stockholders’ equity or results
of operations of the Company and its subsidiaries, otherwise than as set forth
in the Time of Sale Disclosure Package, the effect of which, in any such case
described in clause (i) or (ii) of this paragraph (i), is, in the judgment of
the Placement Agent, so material and adverse as to make it impracticable or
inadvisable to proceed with the sale or delivery of the Shares on the terms and
in the manner contemplated in the Time of Sale Disclosure Package.
 
 
19

--------------------------------------------------------------------------------

 
 
(l)           No action shall have been taken and no law, statute, rule,
regulation or order shall have been enacted, adopted or issued by any
governmental agency or body which would prevent the issuance or sale of the
Shares or materially and adversely affect or potentially materially and
adversely affect the business or operations of the Company; and no injunction,
restraining order or order of any other nature by any federal or state court of
competent jurisdiction shall have been issued which would prevent the issuance
or sale of the Shares or materially and adversely affect or potentially
materially and adversely affect the business or operations of the Company.
 
(m)           Subsequent to the execution and delivery of this Agreement there
shall not have occurred any of the following:  (i) trading in securities
generally on the New York Stock Exchange or the Nasdaq Capital Market or in the
over-the-counter market, or trading in any securities of the Company on any
exchange or in the over-the-counter market, shall have been suspended or
materially limited, or minimum or maximum prices or maximum range for prices
shall have been established on any such exchange or such market by the
Commission, by such exchange or market or by any other regulatory body or
governmental authority having jurisdiction, (ii) a banking moratorium shall have
been declared by Federal or state authorities or a material disruption has
occurred in commercial banking or securities settlement or clearance services in
the United States, (iii) the United States shall have become engaged in
hostilities, or the subject of an act of terrorism, or there shall have been an
outbreak of or escalation in hostilities involving the United States, or there
shall have been a declaration of a national emergency or war by the United
States or (iv) there shall have occurred such a material adverse change in
general economic, political or financial conditions (or the effect of
international conditions on the financial markets in the United States shall be
such) as to make it, in the judgment of the Placement Agent, impracticable or
inadvisable to proceed with the sale or delivery of the Stock on the terms and
in the manner contemplated in the Time of Sale Disclosure Package and the
Prospectus.
 
(n)           The Placement Agent shall have received on and as of such Closing
Date satisfactory evidence of the good standing of the company and its
subsidiaries in their respective jurisdictions of organization and their good
standing as foreign entities in such other jurisdictions as the Placement Agent
may reasonably request, in each case in writing or any standard form of
telecommunication from the appropriate governmental authorities of such
jurisdictions.
 
(o)           The Placement Agent shall have received the written agreements,
substantially in the form of Exhibit B hereto, of the officers, directors and
certain stockholders of the Company listed in Exhibit C to this Agreement.
 
(p)           The Company shall have furnished to the Placement Agent a
Secretary’s Certificate of the Company, in form and substance reasonably
satisfactory to counsel for the Placement Agent.
 
 
20

--------------------------------------------------------------------------------

 
 
(q)           The Company shall have furnished to the Placement Agent and its
counsel such additional documents, certificates and evidence as the Placement
Agent or its counsel may have reasonably requested.
 
           If any condition specified in this Section 6 shall not have been
fulfilled when and as required to be fulfilled, this Agreement may be terminated
by the Placement Agent by notice to the Company at any time at or prior to the
Closing Date and such termination shall be without liability of any party to any
other party, except that Section 5(a)(vii), Section 7 and Section 8 shall
survive any such termination and remain in full force and effect.
 
7.           Indemnification and Contribution.
 
(a)           The Company agrees to indemnify, defend and hold harmless the
Placement Agent, its  affiliates, directors and officers and employees, and each
person, if any, who controls the Placement Agent within the meaning of Section
15 of the Securities Act or Section 20 of the Exchange Act, from and against any
losses, claims, damages or liabilities to which the Placement Agent or such
person may become subject, under the Securities Act or otherwise (including in
settlement of any litigation if such settlement is effected with the written
consent of the Company), insofar as such losses, claims, damages or liabilities
(or actions in respect thereof) arise out of or are based upon (i) an untrue
statement or alleged untrue statement of a material fact contained in the
Registration Statement, including the information deemed to be a part of the
Registration Statement at the time of effectiveness and at any subsequent time
pursuant to Rules 430A and 430B of the Rules and Regulations, or arise out of or
are based upon the omission from the Registration Statement, or alleged omission
to state therein, a material fact required to be stated therein or necessary to
make the statements therein not misleading (ii) an untrue statement or alleged
untrue statement of a material fact contained in the Time of Sale Disclosure
Package, the Prospectus, or any amendment or supplement thereto (including any
documents filed under the Exchange Act and deemed to be incorporated by
reference into the Registration Statement or the Prospectus), any Issuer Free
Writing Prospectus or the Marketing Materials or in any other materials used in
connection with the offering of the Shares, or arise out of or are based upon
the omission or alleged omission to state therein a material fact required to be
stated therein or necessary to make the statements therein, in light of the
circumstances under which they were made, not misleading, (iii) in whole or in
part, any inaccuracy in the representations and warranties of the Company
contained herein or in the Subscription Agreements, or (iv) in whole or in part,
any failure of the Company to perform its obligations hereunder, under the
Subscription Agreements or under law, and will reimburse the Placement Agent for
any legal or other expenses reasonably incurred by it in connection with
evaluating, investigating or defending against such loss, claim, damage,
liability or action; provided, however, that the Company shall not be liable in
any such case to the extent that any such loss, claim, damage, liability or
action arises out of or is based upon an untrue statement or alleged untrue
statement or omission or alleged omission made in the Registration Statement,
the Time of Sale Disclosure Package, the Prospectus, or any amendment or
supplement thereto or any Issuer Free Writing Prospectus, in reliance upon and
in conformity with written information furnished to the Company by the Placement
Agent specifically for use in the preparation thereof, which written information
is described in Section 7(f).
 
 
21

--------------------------------------------------------------------------------

 
 
(b)           The Placement Agent will indemnify, defend and hold harmless the
Company, its affiliates, directors, officers and employees, and each person, if
any, who controls the Company within the meaning of Section 15 of the Securities
Act or Section 20 of the Exchange Act, from and against any losses, claims,
damages or liabilities to which the Company may become subject, under the
Securities Act or otherwise (including in settlement of any litigation, if such
settlement is effected with the written consent of such Placement Agent),
insofar as such losses, claims, damages or liabilities (or actions in respect
thereof) arise out of or are based upon an untrue statement or alleged untrue
statement of a material fact contained in the Registration Statement, the Time
of Sale Disclosure Package, the Prospectus, or any amendment or supplement
thereto or any Issuer Free Writing Prospectus, or arise out of or are based upon
the omission or alleged omission to state therein a material fact required to be
stated therein or necessary to make the statements therein not misleading, in
each case to the extent, but only to the extent, that such untrue statement or
alleged untrue statement or omission or alleged omission was made in the
Registration Statement, the Time of Sale Disclosure Package, the Prospectus, or
any amendment or supplement thereto or any Issuer Free Writing Prospectus in
reliance upon and in conformity with written information furnished to the
Company by the Placement Agent specifically for use in the preparation thereof,
which written information is described in Section 7(f), and will reimburse the
Company for any legal or other expenses reasonably incurred by the Company in
connection with defending against any such loss, claim, damage, liability or
action.
 
(c)           Promptly after receipt by an indemnified party under subsection
(a) or (b) above of notice of the commencement of any action, such indemnified
party shall, if a claim in respect thereof is to be made against the
indemnifying party under such subsection, notify the indemnifying party in
writing of the commencement thereof; but the failure to notify the indemnifying
party shall not relieve the indemnifying party from any liability that it may
have to any indemnified party except to the extent such indemnifying party has
been materially prejudiced by such failure.  In case any such action shall be
brought against any indemnified party, and it shall notify the indemnifying
party of the commencement thereof, the indemnifying party shall be entitled to
participate in, and, to the extent that it shall wish, jointly with any other
indemnifying party similarly notified, to assume the defense thereof, with
counsel satisfactory to such indemnified party, and after notice from the
indemnifying party to such indemnified party of the indemnifying party’s
election so to assume the defense thereof, the indemnifying party shall not be
liable to such indemnified party under such subsection for any legal or other
expenses subsequently incurred by such indemnified party in connection with the
defense thereof; provided, however, that if (i) the indemnified party has
reasonably concluded (based on advice of counsel) that there may be legal
defenses available to it or other indemnified parties that are different from or
in addition to those available to the indemnifying party, (ii) a conflict or
potential conflict exists (based on advice of counsel to the indemnified party)
between the indemnified party and the indemnifying party (in which case the
indemnifying party will not have the right to direct the defense of such action
on behalf of the indemnified party), or (iii) the indemnifying party has not in
fact employed counsel reasonably satisfactory to the indemnified party to assume
the defense of such action within a reasonable time after receiving notice of
the commencement of the action, the indemnified party shall have the right to
employ a single counsel to represent it in any claim in respect of which
indemnity may be sought under subsection (a) or (b) of this Section 7, in which
event the reasonable fees and expenses of such separate counsel shall be borne
by the indemnifying party or parties and reimbursed to the indemnified party as
incurred.
 
 
22

--------------------------------------------------------------------------------

 
 
The indemnifying party under this Section 7 shall not be liable for any
settlement of any proceeding effected without its written consent, but if
settled with such consent or if there be a final judgment for the plaintiff, the
indemnifying party agrees to indemnify the indemnified party against any loss,
claim, damage, liability or expense by reason of such settlement or
judgment.  No indemnifying party shall, without the prior written consent of the
indemnified party, effect any settlement, compromise or consent to the entry of
judgment in any pending or threatened action, suit or proceeding in respect of
which any indemnified party is a party or could be named and indemnity was or
would be sought hereunder by such indemnified party, unless such settlement,
compromise or consent (a) includes an unconditional release of such indemnified
party from all liability for claims that are the subject matter of such action,
suit or proceeding and (b) does not include a statement as to or an admission of
fault, culpability or a failure to act by or on behalf of any indemnified party.
 
(d)           If the indemnification provided for in this Section 7 is
unavailable or insufficient to hold harmless an indemnified party under
subsection (a) or (b) above, then each indemnifying party shall contribute to
the amount paid or payable by such indemnified party as a result of the losses,
claims, damages or liabilities referred to in subsection (a) or (b) above, (i)
in such proportion as is appropriate to reflect the relative benefits received
by the Company on the one hand and the Placement Agent on the other from the
offering and sale of the Shares or (ii) if the allocation provided by clause (i)
above is not permitted by applicable law, in such proportion as is appropriate
to reflect not only the relative benefits referred to in clause (i) above but
also the relative fault of the Company on the one hand and the Placement Agent
on the other in connection with the statements or omissions that resulted in
such losses, claims, damages or liabilities, as well as any other relevant
equitable considerations.  The relative benefits received by the Company on the
one hand and the Placement Agent on the other shall be deemed to be in the same
proportion as the total net proceeds from the offering (before deducting
expenses) received by the Company bear to the total Placement Fee received by
the Placement Agent, in each case as set forth in the table on the cover page of
the Final Prospectus.  The relative fault shall be determined by reference to,
among other things, whether the untrue or alleged untrue statement of a material
fact or the omission or alleged omission to state a material fact relates to
information supplied by the Company or the Placement Agent and the parties’
relevant intent, knowledge, access to information and opportunity to correct or
prevent such untrue statement or omission.  The Company and the Placement Agent
agree that it would not be just and equitable if contributions pursuant to this
subsection (d) were to be determined by pro rata allocation or by any other
method of allocation that does not take account of the equitable considerations
referred to in the first sentence of this subsection (d).  The amount paid by an
indemnified party as a result of the losses, claims, damages or liabilities
referred to in the first sentence of this subsection (d) shall be deemed to
include any legal or other expenses reasonably incurred by such indemnified
party in connection with investigating or defending against any action or claim
that is the subject of this subsection (d).  Notwithstanding the provisions of
this subsection (d), the Placement Agent shall not be required to contribute any
amount in excess of the amount of the Placement Agent’s commissions actually
received by the Placement Agent pursuant to this Agreement.  No person guilty of
fraudulent misrepresentation (within the meaning of Section 11(f) of the
Securities Act) shall be entitled to contribution from any person who was not
guilty of such fraudulent misrepresentation.
 
 
23

--------------------------------------------------------------------------------

 
 
(e)           The obligations of the Company under this Section 7 shall be in
addition to any liability that the Company may otherwise have and the benefits
of such obligations shall extend, upon the same terms and conditions, to each
person, if any, who controls the Placement Agent within the meaning of Section
15 of the Securities Act or Section 20 of the Exchange Act; and the obligations
of the Placement Agent under this Section 7 shall be in addition to any
liability that the Placement Agent may otherwise have and the benefits of such
obligations shall extend, upon the same terms and conditions, to the Company,
and its officers, directors and each person who controls the Company within the
meaning of Section 15 of the Securities Act or Section 20 of the Exchange Act.
 
(f)           For purposes of this Agreement, the Placement Agent confirms, and
the Company acknowledges, that there is no information concerning the Placement
Agent furnished in writing to the Company by the Placement Agent specifically
for preparation of or inclusion in the Registration Statement, the Time of Sale
Disclosure Package, the Prospectus or any Issuer Free Writing Prospectus, other
than the statements set forth on the cover page of the Prospectus and in the
“Plan of Distribution” section of the Prospectus and Time of Sale Disclosure
Package, in each case only insofar as such statements relate to the amount of
the Placement Fee.
 
8.           Representations and Agreements to Survive Delivery.  All
representations, warranties, and agreements of the Company herein or in
certificates delivered pursuant hereto, including, but not limited to, the
agreements of the Placement Agent and the Company contained in Section 5(a)(vii)
and Section 7 hereof, shall remain operative and in full force and effect
regardless of any investigation made by or on behalf of the Placement Agent or
any controlling person thereof, or the Company or any of its officers,
directors, or controlling persons, and shall survive delivery of, and payment
for, the Shares to and by the Placement Agent hereunder.
 
9.           Termination of this Agreement.
 
(a)           The Placement Agent shall have the right to terminate this
Agreement and the obligations of the Purchasers hereunder and under the
Subscription Agreements by giving notice to the Company as hereinafter specified
at any time at or prior to the Closing Date, if in the discretion of the
Placement Agent, (i) there has occurred any material adverse change in the
securities markets or any event, act or occurrence that has materially
disrupted, or in the opinion of the Placement Agent, will in the future
materially disrupt, the securities markets or there shall be such a material
adverse change in general financial, political or economic conditions or the
effect of international conditions on the financial markets in the United
States  is such as to make it, in the judgment of the Placement Agent,
inadvisable or impracticable to market the Shares or enforce contracts for the
sale of the Shares, (ii) trading in the Company’s Common Stock shall have been
suspended by the Commission or the NASDAQ Capital Market or trading in
securities generally on the NASDAQ Stock Market, the New York Stock Exchange or
NYSE MKT shall have been suspended, (iii) minimum or maximum prices for trading
shall have been fixed, or maximum ranges for prices for securities shall have
been required, on any Nasdaq Stock Market, the New York Stock Exchange or NYSE
MKT, by such exchange or by order of the Commission or any other governmental
authority having jurisdiction, (iv) a banking moratorium shall have been
declared by federal or state authorities, (v) there shall have occurred any
attack on, outbreak or escalation of hostilities or act of terrorism involving
the United States, any declaration by the United States of a national emergency
or war, any substantial change or development involving a prospective
substantial change in United States or international political, financial or
economic conditions or any other calamity or crisis, (vi) the Company suffers
any loss by strike, fire, flood, earthquake, accident or other calamity, whether
or not covered by insurance, (vii) in the judgment of the Placement Agent, there
has been, since the time of execution of this Agreement or since the respective
dates as of which information is given in the Prospectus, any material adverse
change in the assets, properties, condition, financial or otherwise, or in the
results of operations, business affairs or business prospects of the Company and
its subsidiaries considered as a whole, whether or not arising in the ordinary
course of business, or (viii) the Purchasers shall decline to purchase the
Shares for any reason permitted under this Agreement or the Subscription
Agreements.  Any such termination shall be without liability of any party to any
other party except that the provisions of Section 5(a)(vii) and Section 7 hereof
shall at all times be effective and shall survive such termination.
 
 
24

--------------------------------------------------------------------------------

 
 
(b)           If the Placement Agent elects to terminate this Agreement as
provided in this Section, the Company shall be notified promptly by the
Placement Agent by telephone, confirmed by letter.
 
10.           Notices.  Except as otherwise provided herein, all communications
hereunder shall be in writing and, if to Roth, shall be mailed, delivered or
telecopied to Barington Research Associates, Inc., 161 North Clark Street, Suite
2950, Chicago, Illinois, 60601, telecopy number: (312) 634-6350, Attention: Greg
Paris, with a copy to Lowenstein Sandler LLP, 1251 Avenue of the Americas, New
York, New York 10021, telecopy number: (973) 597-2477, Attention:  Steven M.
Skolnick; and if to the Company, shall be mailed, delivered or telecopied to it
at 250 Broad Street, Westfield, New Jersey, 07090, telecopy number: (908)
396-1361, Attention:  A. Dale Mayo, Chief Executive Officer and Chairman, with a
copy to Eaton & Van Winkle LLP, 3 Park Avenue, 16th Floor, New York, New York
10016, telecopy number: (212) 779-9928, Attention: Joseph L. Cannella; or in
each case to such other address as the person to be notified may have requested
in writing.  Any party to this Agreement may change such address for notices by
sending to the parties to this Agreement written notice of a new address for
such purpose.
 
11.           Persons Entitled to Benefit of Agreement.  This Agreement shall
inure to the benefit of and be binding upon the parties hereto and their
respective successors and assigns and the controlling persons, officers and
directors referred to in Section 7.  Nothing in this Agreement is intended or
shall be construed to give to any other person, firm or corporation any legal or
equitable remedy or claim under or in respect of this Agreement or any provision
herein contained.  The term “successors and assigns” as herein used shall not
include any Purchaser of any of the Shares.
 
12.           Absence of Fiduciary Relationship.  The Company acknowledges and
agrees that: (a) the Placement Agent has been retained solely to act as
Placement Agent in connection with the sale of the Shares and that no fiduciary,
advisory or agency relationship between the Company and the Placement Agent has
been created in respect of any of the transactions contemplated by this
Agreement, irrespective of whether the Placement Agent has advised or is
advising the Company on other matters; (b) the price and other terms of the
Shares set forth in this Agreement were established by the Company following
discussions and arms-length negotiations with the Placement Agent and the
Company is capable of evaluating and understanding and understands and accepts
the terms, risks and conditions of the transactions contemplated by this
Agreement; (c) it has been advised that the Placement Agent and its affiliates
are engaged in a broad range of transactions that may involve interests that
differ from those of the Company and that the Placement Agent has no obligation
to disclose such interest and transactions to the Company by virtue of any
fiduciary, advisory or agency relationship; and (d) it has been advised that the
Placement Agent is acting, in respect of the transactions contemplated by this
Agreement, solely for the benefit of the Placement Agent, and not on behalf of
the Company.
 
 
25

--------------------------------------------------------------------------------

 
 
13.           Amendments and Waivers.  No supplement, modification or waiver of
this Agreement shall be binding unless executed in writing by the party to be
bound thereby.  The failure of a party to exercise any right or remedy shall not
be deemed or constitute a waiver of such right or remedy in the future.  No
waiver of any of the provisions of this Agreement shall be deemed or shall
constitute a waiver of any other provision hereof (regardless of whether
similar), nor shall any such waiver be deemed or constitute a continuing waiver
unless otherwise expressly provided.
 
14.           Partial Unenforceability.  The invalidity or unenforceability of
any section, paragraph, clause or provision of this Agreement shall not affect
the validity or enforceability of any other section, paragraph, clause or
provision.
 
15.           Governing Law.  This Agreement shall be governed by and construed
in accordance with the laws of the State of New York.
 
16.           Submission to Jurisdiction.  The Company irrevocably (a) submits
to the jurisdiction of any court of the State of New York for the purpose of any
suit, action, or other proceeding arising out of this Agreement, or any of the
agreements or transactions contemplated by this Agreement, the Registration
Statement, the Time of Sale Disclosure Package and the Prospectus (each a
“Proceeding”), (b) agrees that all claims in respect of any Proceeding may be
heard and determined in any such court, (c) waives, to the fullest extent
permitted by law, any immunity from jurisdiction of any such court or from any
legal process therein, (d) agrees not to commence any Proceeding other than in
such courts, and (e) waives, to the fullest extent permitted by law, any claim
that such Proceeding is brought in an inconvenient forum.  THE COMPANY (ON
BEHALF OF ITSELF AND, TO THE FULLEST EXTENT PERMITTED BY LAW, ON BEHALF OF ITS
RESPECTIVE EQUITY HOLDERS AND CREDITORS) HEREBY WAIVES ANY RIGHT IT MAY HAVE TO
A TRIAL BY JURY IN RESPECT OF ANY CLAIM BASED UPON, ARISING OUT OF OR IN
CONNECTION WITH THIS AGREEMENT AND THE TRANSACTIONS CONTEMPLATED BY THIS
AGREEMENT, THE REGISTRATION STATEMENT, AND THE PROSPECTUS.
 
17.           Counterparts.  This Agreement may be executed in one or more
counterparts and, if executed in more than one counterpart, the executed
counterparts shall each be deemed to be an original and all such counterparts
shall together constitute one and the same instrument.
 
 
26

--------------------------------------------------------------------------------

 
 
Please sign and return to the Company the enclosed duplicates of this letter
whereupon this letter will become a binding agreement between the Company and
the Placement Agent in accordance with its terms.
 

 
Very truly yours,
 
DIGITAL CINEMA DESTINATIONS CORP.
                 
By:
/s/ Brian Pflug     
Name: Brian Pflug
    Title: CFO          

 
              
 
Confirmed as of the date first above-
mentioned by the Placement Agent.
 
BARRINGTON RESEARCH ASSOCIATES, INC.
           
By:
/s/ Gregory Paris  
Name: Gregory Paris
  Title:  Executice Vice President & COO        

 
 [Signature page to Placement Agent Agreement]
 
 
 

--------------------------------------------------------------------------------

 
 
SCHEDULE I
 
None
 
 
 

--------------------------------------------------------------------------------

 
 
EXHIBIT A
 
Form of Subscription Agreement
 
 
 

--------------------------------------------------------------------------------

 
 
EXHIBIT B
 
Form of Lock Up
 
 
 

--------------------------------------------------------------------------------

 
 
EXHIBIT C
 
Officers, Directors and Certain Stockholders Subject to Lock Up
 
A. Dale Mayo
Brian Pflug
Jeff Butkovsky
Neil T. Anderson
Richard Casey
Martin B. O’Connor, II
Charles Goldwater
Carolyn Ullerick
IJM Family Limited Partnership


 